SEITZ, Chief Judge,
dissenting in part.
I agree with the majority that the district court was correct in holding that 10 Del. Code tit. 18, § 3902 does not require that INA’s umbrella policy contain UM coverage. Further, I agree with the majority that the district court was correct in holding that INA owed O'Hanlon $35,000, not $10,000, under the UM provision in the umbrella policy. However, I diverge from the majority when it reverses the judgment in favor of INA on O’Hanlon’s claim under the CAL policy issued to Coe Management Co.
I believe, as does the majority, that the district court was correct when it concluded that the CAL policy issued by INA was never intended by either O’Hanlon or INA to apply to other than business-related risks. However, I cannot agree with the majority’s apparent prediction that the Delaware state courts would view each policy issued in a trade name for commercial purposes as if it were issued in an individual’s given name.
In reaching this conclusion, the majority reasons that “[t]o do otherwise would, as a general principle, frustrate the unambiguous underwriting intent underlying the usual definitions of non-owned and temporary substitute automobiles.” I disagree. I believe that the majority’s reliance on the cases arising under non-owned and temporary substitute coverage is misplaced. The policies under review in those cases contain a clause providing for temporary substitute coverage when the vehicle described in the policy is temporarily out of service and another is used in its place. These policies exclude from temporary substitute coverage any vehicle owned by the named insured or his or her spouse. When an insured uses a car registered in his or her spouse’s trade name, the court will equate the trade name with the spouse’s given name in order to effectuate the intent of the parties and to prevent an insured from obtaining coverage for vehicles other than those for which he or she has paid a premium. See, e.g., Gabrelcik v. National Indemnity Co., 269 Minn. 445, 131 N.W. 534, 535 (1964).
In this case, however, the majority applies this doctrine in order to achieve a result that is admittedly contrary to the intent of both parties, and that requires INA to provide coverage for nonbusinessrelated risks, for which O’Hanlon has never paid INA a premium. This result is directly contrary to the rationale underlying the cases on which the majority relies. Therefore, I would affirm the district court’s holding that Brian O’Hanlon would not have been covered under the CAL policy even if INA had provided the required UM coverage.